Case 1:21-cv-22445-KMM Document 52 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CIVIL ACTION NO. 1:21-22445-KMM-LFL


  DONALD J. TRUMP et al.,

                 Plaintiffs,

  v.

  YOUTUBE, LLC and SUNDAR PICHAI,

              Defendants.
  ______________________________________/

                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys of the United States District Court for the Southern District

  of Florida, and without waiver of any defenses, including but not limited to jurisdiction and venue,

  the undersigned respectfully moves for the admission pro hac vice of Amit Q. Gressel of the law

  firm of Wilson Sonsini Goodrich & Rosati, P.C., One Market Plaza Spear Tower, Suite 3300, San

  Francisco, CA 94105, (415) 947-2000, for purposes of appearance as co-counsel on behalf of

  Defendants YouTube, LLC and Sundar Pichai, in the above-styled case only, and pursuant to Rule

  2B of the CM/ECF Administrative Procedures, to permit Amit Q. Gressel to receive electronic

  filings in this case, and in support thereof states as follows:

         1.      Amit Q. Gressel is not admitted to practice in the Southern District of Florida and

  is a member in good standing of the California State Bar (Bar No. 307663). Mr. Gressel is also a

  member in good standing of and admitted to practice in the following courts: U.S. District Court
Case 1:21-cv-22445-KMM Document 52 Entered on FLSD Docket 08/31/2021 Page 2 of 4




  for the Central District of California, U.S. District Court for the Northern District of California,

  and the U.S. Court of Appeals for the Ninth Circuit.

           2.     Jay B. Shapiro, Esquire, of the law firm of Stearns Weaver Miller Weissler

  Alhadeff & Sitterson, P.A., 150 West Flagler Street, Suite 2200, Miami, Florida 33130, Telephone:

  (305) 789-3200, is a member in good standing of The Florida Bar and the United States District

  Court for the Southern District of Florida and is authorized to file through the Court=s electronic

  filing system. Movant consents to be designated as a member of the Bar of this Court with whom

  the Court and opposing counsel may readily communicate regarding the conduct of the case, upon

  whom filings shall be served, who shall be required to electronically file and serve all documents

  and things that may be filed and served electronically, and who shall be responsible for filing and

  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

  of the CM/ECF Administrative Procedures.

           3.    In accordance with the local rules of this Court, Amit Q. Gressel has made payment

 of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto.

           4.    Amit Q. Gressel, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Amit Q. Gressel at the following email address: agressel@wsgr.com.

           WHEREFORE, Jay B. Shapiro, moves this Court to enter an Order allowing Amit Q.

 Gressel, to appear before this Court on behalf of Defendants YouTube, LLC and Sundar Pichai, for

 all purposes relating to the proceedings in the above-styled matter and directing the Clerk to provide

 notice of electronic filings to Amit Q. Gressel.

 Dated: August 31, 2021                         Respectfully submitted,
                                                STEARNS WEAVER MILLER WEISSLER


                                                    2
Case 1:21-cv-22445-KMM Document 52 Entered on FLSD Docket 08/31/2021 Page 3 of 4




                                     ALHADEFF & SITTERSON, P.A.
                                     150 West Flagler Street, Suite 2200
                                     Miami, Florida 33130
                                     Telephone: (305) 789-3229
                                     Facsimile: (305) 789-3395

                                     By:    /s/ Jay B. Shapiro
                                            Jay B. Shapiro
                                            Florida Bar No. 776361
                                            jshapiro@stearnsweaver.com
                                            Abigail G. Corbett
                                            Florida Bar No. 31332
                                            acorbett@stearnsweaver.com
                                            Douglas L. Kilby
                                            Florida Bar No. 0073407
                                            dkilby@stearnsweaver.com

                                     WILSON SONSINI GOODRICH & ROSATI, P.C.
                                     1301 Avenue of the Americas, 40th Floor
                                     New York, NY 10019
                                     Telephone: (212) 999-5800
                                     Facsimile: (212) 999-5801
                                            Brian M. Willen. (pro hac vice pending)
                                            bwillen@wsgr.com
                                            Benjamin Margo (pro hac vice pending)
                                            bmargo@wsgr.com

                                     WILSON SONSINI GOODRICH & ROSATI, P.C.
                                     1700 K. Street NW, Fifth Floor
                                     Washington, DC 20006
                                     Telephone: (202) 973-8800
                                            Steffen N. Johnson. (pro hac vice pending)
                                            sjohnson@wsgr.com
                                            Meng Jia Yang. (pro hac vice pending)
                                            mjyang@wsgr.com

                                     WILSON SONSINI GOODRICH & ROSATI, P.C.
                                     One Market Plaza
                                     Spear Tower, Suite 3300
                                     San Francisco, CA 94105
                                     Telephone: (415) 947-2000
                                            Amit Gressel (pro hac vice pending)
                                            agressel@wsgr.com




                                        3
Case 1:21-cv-22445-KMM Document 52 Entered on FLSD Docket 08/31/2021 Page 4 of 4




                                                Attorneys for Defendants YOUTUBE LLC
                                                and SUNDAR PICHAI


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 31st day of August, 2021, I electronically filed a copy

  of the foregoing document with the Clerk of the Court using CM/ECF, which will send a notice of

  electronic filing to all counsel of record.

                                                      By: /s/ Jay B. Shapiro
                                                           Jay B. Shapiro




                                                  4
